Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 1 of 12 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 SHELLEY VOELKEL,

        Plaintiff,

 v.                                                       Case No:

 HOVG, LLC d/b/a BAY AREA
 CREDIT SERVICE, LLC,
                                                          DEMAND FOR JURY TRIAL
       Defendant.
 ___________________________/

                             PLAINTIFF’S COMPLAINT
                         WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, SHELLEY VOELKEL (“Ms. Voelkel” or

 “Plaintiff”), by and through the undersigned counsel, and hereby sues and files this

 Complaint and Demand for Jury Trial with Injunctive Relief Sought against Defendant,

 HOVG, LLC d/b/a BAY AREA CREDIT SERVICE, LLC (“Defendant”), and in

 support thereof states as follows:

                                           Introduction

        1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Fair Debt Collection Practices

 Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), the Restrictions on Use of Telephone

 Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”), and the Florida Consumer Collection

 Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect such Debt

 by using an automatic telephone dialing system or automated voice or prerecorded

 message to call Ms. Voelkel’s Cellular Telephone without Ms. Voelkel’s prior express


             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Voelkel v. Bay Area Credit Service, LLC
                                              Page 1 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 2 of 12 PageID 2




 consent and by placing twenty-six automated calls to Ms. Voelkel’s Cellular Telephone

 within the span of just fifteen minutes, which can all be reasonably expected to harass

 Ms. Voelkel.

                                       Jurisdiction and Venue

         2.        This Court has subject matter jurisdiction over the instant case arising

 under the federal question presented in the TCPA and the FDCPA pursuant to 28 U.S.C.

 § 1331.

         3.        Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

 § 1692k (d) and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

 giving rise to the claims occurred in this judicial district.

                                                 Parties

         4.        Plaintiff, Ms. Voelkel, was and is a natural person and, at all times

 material hereto, is an adult, a resident of Pinellas County, Florida, a “consumer” as

 defined by 15 U.S.C. § 1692a (3), and a “debtor” or “consumer” as defined by Fla. Stat. §

 559.55 (8).

         5.        Further, Ms. Voelkel is an “alleged debtor” within the meaning of Fla.

 Stat. § 559.55.

         6.        Ms. Voelkel is the “called party” as referenced in the TCPA, 47 U.S.C. §

 227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 317-***-8555 (“Ms.

 Voelkel’s Cellular Telephone”).

         7.        At all times material hereto, Defendant was and is a foreign limited

 liability corporation with its principle place of business in the State of Georgia and its



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Voelkel v. Bay Area Credit Service, LLC
                                                Page 2 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 3 of 12 PageID 3




 registered agent, CORPORATION SERVICE COMPANY, located at 1201 Hays Street,

 Tallahassee, Florida 32301.

                                         Statements of Fact

        8.       In or around early October of 2018, Defendant began placing calls to Ms.

 Voelkel’s Cellular Telephone.

        9.       Under information and belief, Defendant’s calls to Ms. Voelkel’s Cellular

 Telephone were placed to collect a debt that was incurred for personal or household

 purposes (“Debt”).

        10.      At no time did Ms. Voelkel give Defendant her Cellular Telephone

 number.

        11.      At no time did Ms. Voelkel give consent for Defendant to call her Cellular

 Telephone.

        12.      At no time did Ms. Voelkel sign a contract with Defendant wherein she

 provided her Cellular Telephone number.

        13.      Despite Ms. Voelkel never giving Defendant prior express consent to call

 her Cellular Telephone, Defendant continued to place egregiously frequent calls to Ms.

 Voelkel’s Cellular Telephone.

        14.      For example, on October 18, 2018, Defendant placed twenty-six (26) calls

 to Ms. Voelkel’s Cellular Telephone within the span of just fifteen minutes.

        15.      Defendant has called Ms. Voelkel’s Cellular Telephone at least fifty (50)

 times during the time period from October 2018 to the present date.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Voelkel v. Bay Area Credit Service, LLC
                                               Page 3 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 4 of 12 PageID 4




        16.      Defendant called Ms. Voelkel’s Cellular Telephone from telephone

 number 1-877-781-1090.

        17.      All of Defendant’s calls to Ms. Voelkel’s Cellular Telephone were placed

 in an attempt to collect the Debt.

        18.      Defendant’s repeated calls to Ms. Voelkel’s Cellular Telephone imply that

 Defendant believes Ms. Voelkel owes the Debt.

        19.      Defendant has harassed Ms. Voelkel due to the timing and frequency of

 Defendant’s calls.

        20.      Specifically, Ms. Voelkel works the night shift and sleeps during the day

 so Defendant’s relentless calls to her Cellular Telephone during the day disrupt her sleep.

              Count 1: Violation of the Telephone Consumer Protection Act

        21.      Ms. Voelkel re-alleges paragraphs 1-20 and incorporates the same herein

 by reference.

        22.      The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

 227 (b) (1) prohibits any person:

                          (A) to make any call (other than a call made for
                          emergency purposes or made with the prior express
                          consent of the called party) using any automatic
                          telephone dialing system or an artificial prerecorded
                          voice – (iii) to any telephone number assigned to a
                          paging service, cellular telephone service, . . . or
                          any service for which the called party is charged for
                          the call.

        23.      Ms. Voelkel never provided any consent for Defendant to call Ms.

 Voelkel’s Cellular Telephone by the use of an automatic telephone dialing system

 (“ATDS”), artificial voice, or prerecorded message.


              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Voelkel v. Bay Area Credit Service, LLC
                                               Page 4 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 5 of 12 PageID 5




        24.      This is because Ms. Voelkel had no prior business relationship with

 Defendant to provide any prior express consent for Defendant to call Ms. Voelkel’s

 Cellular Telephone by use of an ATDS, artificial voice, or prerecorded message.

        25.      Despite never having Ms. Voelkel’s prior express consent to call her

 Cellular Telephone using an ATDS, artificial voice, or prerecorded message, Defendant

 called Ms. Voelkel’s Cellular Telephone at least fifty (50) times from October of 2018 to

 the present date.

        26.      Defendant did not have Ms. Voelkel’s prior express consent to call her

 Cellular Telephone at any point in time.

        27.      Ms. Voelkel never provided Defendant with her Cellular Telephone

 number.

        28.      Defendant did not place any emergency calls to Ms. Voelkel’s Cellular

 Telephone.

        29.      Defendant willfully and knowingly placed non-emergency calls to Ms.

 Voelkel’s Cellular Telephone.

        30.      Ms. Voelkel knew that Defendant called Ms. Voelkel’s Cellular

 Telephone using an ATDS due to the frequency of Defendant’s calls because on October

 18, 2018, Defendant placed twenty-six (26) calls to Ms. Voelkel’s Cellular Telephone

 within the span of just fifteen minutes.

        31.      Ms. Voelkel knew that Defendant called Ms. Voelkel’s Cellular

 Telephone using a prerecorded voice because Defendant left Ms. Voelkel at least one

 voicemail using a prerecorded voice.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Voelkel v. Bay Area Credit Service, LLC
                                               Page 5 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 6 of 12 PageID 6




        32.      Defendant used an ATDS when it placed at least one call to Ms. Voelkel’s

 Cellular Telephone.

        33.      Under information and belief, Defendant used an ATDS when it placed at

 least ten calls to Ms. Voelkel’s Cellular Telephone.

        34.      Under information and belief, Defendant used an ATDS when it placed at

 least twenty calls to Ms. Voelkel’s Cellular Telephone.

        35.      Under information and belief, Defendant used an ATDS when it placed all

 calls to Ms. Voelkel’s Cellular Telephone.

        36.      At least one call that Defendant placed to Ms. Voelkel’s Cellular

 Telephone was made using a telephone dialing system that has the capacity to store

 telephone numbers to be called.

        37.      At least one call that Defendant placed to Ms. Voelkel’s Cellular

 Telephone was made using a telephone dialing system that has the capacity to produce

 telephone numbers to be called without human intervention.

        38.      At least one call that Defendant placed to Ms. Voelkel’s Cellular

 Telephone was made using a telephone dialing system that uses a random number

 generator.

        39.      At least one call that Defendant placed to Ms. Voelkel’s Cellular

 Telephone was made using a telephone dialing system that uses a sequential number

 generator.

        40.      At least one call that Defendant placed to Ms. Voelkel’s Cellular

 Telephone was made using a prerecorded voice.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Voelkel v. Bay Area Credit Service, LLC
                                               Page 6 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 7 of 12 PageID 7




         41.      Defendant has recorded at least one conversation with Ms. Voelkel.

         42.      Defendant has recorded more than one conversation with Ms. Voelkel.

         43.      Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message to place call individuals to collect

 alleged debts from said individuals, such as Ms. Voelkel, for its financial gain.

         44.      Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

 using such devices, just as it did to Ms. Voelkel’s Cellular Telephone, with no way for

 the called party and recipient of the calls to permit, elect, or invoke the removal of the

 called party and recipient of the calls’ cellular telephone number from Defendant’s call

 list.

         45.      The structure of Defendant’s corporate policies and/or procedures permits

 the continuation of calls to individuals like Ms. Voelkel, despite Defendant never having

 prior express consent from individuals like Ms. Voelkel to place such calls.

         46.      Defendant knowingly employs methods and has corporate policies and

 procedures that do not permit the cessation or suppression of calls placed using an ATDS

 to individual’s cellular telephones, like the calls that it placed to Ms. Voelkel’s Cellular

 Telephone.

         47.      Defendant has corporate policies to abuse and harass consumers like Ms.

 Voelkel despite having actual knowledge that they are calling the wrong person and that

 the called person does not wish to be called.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Voelkel v. Bay Area Credit Service, LLC
                                                Page 7 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 8 of 12 PageID 8




        48.      Defendant’s phone calls harmed Ms. Voelkel by trespassing upon and

 interfering with Ms. Voelkel’s rights and interests in her Cellular Telephone line.

        49.      Defendant’s phone calls harmed Ms. Voelkel by wasting her time.

        50.      Defendant’s phone calls harmed Ms. Voelkel by being a nuisance and

 causing her aggravation.

        51.      Defendant’s phone calls harmed Ms. Voelkel by causing her to lose sleep.

        52.      Defendant’s phone calls harmed Ms. Voelkel by invading her privacy.

        53.      Defendant’s phone calls harmed Ms. Voelkel by causing her annoyance.

        54.      All conditions precedent to this action have occurred.

        WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

              a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                 which allows for $500 in damages for each such violation;

              b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

              c. Awarding Plaintiff costs;

              d. Ordering an injunction preventing further wrongful contact by the

                 Defendant; and

              e. Any other and further relief as this Court deems just and equitable.

          Count 2: Violation of the Fair Debt Collection Practices Act (“FDCPA”)
                                 (as against Debt Collector)

        55.      Ms. Voelkel re-alleges paragraphs 1-20 and incorporates the same herein

 by reference.

        56.      Ms. Voelkel is a “consumer” within the meaning of the FDCPA.


              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Voelkel v. Bay Area Credit Service, LLC
                                               Page 8 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 9 of 12 PageID 9




        57.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

        58.      Defendant is a “debt collector” within the meaning of the FDCPA.

        59.      Defendant violated the FDCPA. Defendant’s violations include,

 but are not limited to, the following:

              a. Defendant violated 15 U.S.C. § 1692d (5) by causing Ms.

                 Voelkel’s Cellular Telephone to ring continuously with the

                 intent to annoy, abuse, and harass the person at the called

                 number when it placed twenty-six (26) calls to Ms.

                 Voelkel’s Cellular Telephone within the span of just fifteen

                 minutes on October 18, 2018.

              b. Defendant violated 15 U.S.C. § 1692g by failing to send

                 Ms. Voelkel a written notice containing the required

                 disclosures in 15 U.S.C. § 1692g (a) within five days after

                 its first call to Ms. Voelkel’s Cellular Telephone.

              c. Alternatively, Defendant violated 15 U.S.C. § 1692e(2) by

                 misrepresenting that Ms. Voelkel owed the Debt when Ms.

                 Voelkel did not owe such Debt.

        60.      As a result of the above violations of the FDCPA, Ms. Voelkel has been

 subjected to illegal collection activities for which she has been damaged.

        61.      Defendant’s phone calls harmed Ms. Voelkel by trespassing upon and

 interfering with Ms. Voelkel’s rights and interests in her Cellular Telephone line.

        62.      Defendant’s phone calls harmed Ms. Voelkel by wasting her time.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Voelkel v. Bay Area Credit Service, LLC
                                               Page 9 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 10 of 12 PageID 10




          63.      Defendant’s phone calls harmed Ms. Voelkel by being a nuisance and

   causing her aggravation.

          64.      Defendant’s phone calls harmed Ms. Voelkel by causing her to lose sleep.

          65.      Defendant’s phone calls harmed Ms. Voelkel by invading her privacy.

          66.      Defendant’s phone calls harmed Ms. Voelkel by causing her annoyance.

          67.      It has been necessary for Ms. Voelkel to retain the undersigned counsel to

   prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

          68.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant as follows:

                   a. Awarding statutory damages as provided by 15 U.S.C.                       §

                       1692k(a)(2)(A);

                   b. Awarding actual damages;

                   c. Awarding costs and attorneys’ fees; and

                   d. Any other and further relief as this Court deems just and equitable.

        Count 3: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

          69.      Ms. Voelkel re-alleges paragraphs 1-20 and incorporates the same herein

   by reference.

          70.      Defendant violated the FCCPA. Defendant’s violations include, but are

   not limited to, the following:

                a. Defendant violated Fla. Stat. § 559.72(7) when it placed

                   twenty-six (26) calls to Ms. Voelkel’s Cellular Telephone



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Voelkel v. Bay Area Credit Service, LLC
                                                Page 10 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 11 of 12 PageID 11




                   within the span of just fifteen minutes on October 18, 2018,

                   which can reasonably be expected to harass Ms. Voelkel.

          71.      As a result of the above violations of the FCCPA, Ms. Voelkel has been

   subjected to unwarranted and illegal collection activities and harassment for which she

   has been damaged.

          72.      Defendant’s phone calls harmed Ms. Voelkel by wasting her time.

          73.      Defendant’s phone calls harmed Ms. Voelkel by being a nuisance and

   causing her aggravation.

          74.      Defendant’s phone calls harmed Ms. Voelkel by causing her to lose sleep.

          75.      Defendant’s phone calls harmed Ms. Voelkel by invading her privacy.

          76.      Defendant’s phone calls harmed Ms. Voelkel by causing her annoyance.

          77.      It has been necessary for Ms. Voelkel to retain the undersigned counsel to

   prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

          78.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant as follows:

                   a. Awarding statutory damages as provided by §559.77, Fla. Stat.;

                   b. Awarding actual damages;

                   c. Awarding punitive damages;

                   d. Awarding costs and attorneys’ fees;

                   e. Ordering an injunction preventing further wrongful contact by the

                       Defendant; and



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Voelkel v. Bay Area Credit Service, LLC
                                                Page 11 of 12
Case 8:18-cv-03106-WFJ-AEP Document 1 Filed 12/28/18 Page 12 of 12 PageID 12




                 f. Any other and further relief as this Court deems just and equitable.




                                 DEMAND FOR JURY TRIAL

          Plaintiff, Shelley Voelkel, demands a trial by jury on all issues so triable.




    Respectfully submitted this December 28, 2018,

                                                    /s/ Michael A. Ziegler
                                                    Michael A. Ziegler, Esq.
                                                    Florida Bar No. 74864
                                                    mike@zieglerlawoffice.com

                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132
                                                    kaelyn@zieglerlawoffice.com

                                                    Law Office of Michael A. Ziegler, P.L.
                                                    2561 Nursery Road, Suite A
                                                    Clearwater, FL 33764
                                                    (p) (727) 538-4188
                                                    (f) (727) 362-4778
                                                    Attorneys and Trial Counsel for Plaintiff




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Voelkel v. Bay Area Credit Service, LLC
                                              Page 12 of 12
